Citation Nr: 0334453	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his low back 
disability or peptic ulcer disease at any 
time since service.  Specifically request 
that the veteran identify, if possible, 
the location of records of treatment by 
Dr. Hill and Dr. Ken Smith from whom he 
has said he received care in the 1960s.  
Obtain records from each health care 
provider the veteran identifies that have 
not been submitted previously.  In any 
event, please obtain medical records for 
the veteran from VA medical facilities in 
Prescott, Arizona, and Kingman, Arizona, 
for the period from July 2001 to the 
present.  Please obtain following types 
of records: Notes, Discharge Summaries, 
Consults, Imaging (X-Ray, MRI, CT scan), 
Procedures, Problem Lists and Confirmed 
Diagnoses.  

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: December 1996 
decision awarding disability benefits and 
medical records upon which the decision 
was based.  

3.  After the development requested in 
paragraphs 1 and 2 has been completed, 
please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any current low back 
disability.  All indicated studies should 
be performed.  After examination and 
review of the record, including, but not 
limited to, the veteran's service medical 
records (showing back complaints and 
treatment in service) and post-service 
medical records (including an undated 
statement from Charles R. Lindsay, D.O., 
and a consultation report from Zoran 
Maric, M.D., dated in October 1996), the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current low back disability was present 
in service or is causally related to any 
incident of service.  Send the claims 
folder to the examiner for review and 
request that it be noted in the opinion 
that the file was available for review.  

4.  In addition, after the development 
requested in paragraphs 1 and 2 has been 
completed, please make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
etiology of any current peptic ulcer 
disease.  All indicated studies should be 
performed.  After examination and review 
of the record, including the veteran's 
service medical records showing 
complaints of having vomited blood, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current peptic ulcer disease 
was present in service or is causally 
related to any incident of service.  Send 
the claims folder to the examiner for 
review and request that it be noted in 
the opinion that the file was available 
for review  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



